Citation Nr: 0615399	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-29 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for eczema.

3.	Entitlement to an initial compensable evaluation for a 
burn scar of the left foot.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from November 1966 to 
November 1970.

This matter comes to the Board of Veterans' Appeals from a 
March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, that 
denied the issues on appeal and the veteran's claims for 
service connection for diabetes mellitus and coronary artery 
disease.  In April 2003, the veteran submitted a timely 
notice of disagreement as to all five claims.  However, in a 
May 2004 rating decision, the RO granted service connection 
and compensable disability evaluations for diabetes mellitus 
and coronary artery disease with a history of myocardial 
infarction.  The Board is of the opinion that the RO's action 
represents a full grant of the benefits sought as to the 
veteran's claims for service connection for diabetes mellitus 
and coronary artery disease.  As such, the Board will confine 
its consideration to the issues as set forth on the decision 
title page.

The issues of service connection for eczema and an initial 
compensable rating for a left foot burn scar are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam from March 
1967 to September 1968, was assigned to the USS TUTUILA (ARG-
4), and was exposed to threatening situations during that 
time.

2. The objective and competent medical evidence of record 
includes a VA medical diagnosis of PTSD related to the 
threatening situations experienced by the veteran during his 
period of active military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
post-traumatic stress disorder was incurred during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter of service connection for 
PTSD.  In view of the disposition below, no useful purpose 
would be served by delaying the adjudication of this issue 
further to conduct additional development pursuant to the 
VCAA. 

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, in the 
instant case, while the veteran's service connection for PTSD 
claim is being granted, no disability rating or effective 
date will be assigned and there can be no possibility of 
prejudice to the veteran.  In August 2001, the RO provided 
the appellant with correspondence essentially outlining the 
duty-to-assist requirements of the VCAA.  No additional 
notice or development is indicated in the veteran's claim.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II.	Factual Background & Legal Analysis

The veteran seeks service connection for PTSD.  Service 
connection for PTSD currently requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); Anglin v. West, 
11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 
353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Suozzi v. Brown, 10 Vet. App. 307 (1997). The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, of the American Psychiatric Association (DSM-
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 
(2005).  

The evidence required to support the occurrence of an in-
service stressor varies "depending on whether or not the 
veteran was 'engaged in combat with the enemy'. . . . Where . 
. . VA determines that the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

Service personnel records indicate that the veteran served in 
the United States Navy as a machinist mate.  His awards and 
decorations include the National Defense Service Medial, the 
Vietnam Service Medal, and the Republic of Vietnam Campaign 
Medal.  He was attached to and served aboard the USS TUTUILA 
during fiscal year 1967 when it received a Battle Efficiency 
Award and, in July 1967, he received a commendation for that 
service.  In April 2002, the National Personnel Records 
Center (NPRC) advised the RO that the veteran served in 
Vietnam from March 1967 to September 1968.

The veteran asserts he was exposed to stressful and 
threatening situations during his year in Vietnam, from 
February 1967 to September 1968, when he served aboard the 
USS TUTUILA that anchored near Saigon and near Vung Tau, a 
town used for soldiers' rest and relaxation (R and R).  

In a March 2003 signed statement in which he set forth his 
alleged stressful events in service, the veteran said the USS 
TUITUILA was primarily stationed at Vung Tau at the mouth of 
the Mekong Delta and repaired and serviced river boats.  He 
recalled the ship's big guns shooting to the coast areas and 
knew that if the ship's guns could reach the enemy on shore, 
the enemy could reach the ship's sailors.  He said he felt 
trapped on a big steel coffin and his only chance for 
survival was to swim to shore.  The veteran also indicated 
that the enemy often floated booby trapped-bodies down the 
river to see if the Americans would retrieve them. 

In support of his contentions, in March 2003, the veteran 
submitted a copy of an article from Our Navy, dated in March 
1968 and entitled "USS TUTUILA- Ship of the Month", written 
by the ship's commanding officer, that describes the ship's 
activities and combat involvement.  According to an opening 
statement from Edwin B. Hooper, Rear Admiral, U.S. Navy, the 
ship labored "under unusual and [difficult] conditions in 
conducting uninterrupted repair support from an exposed 
anchorage in a contested environment" and consistently 
performed at the highest level (see page 19).  It was 
normally stationed 50 miles southeast of Saigon at Vung Tau 
and responded to repair requests from vessels operating in 
the hazardous Rung Sat Special Zone and areas of the Mekong 
Delta.  Admiral Hooper said that "last August", while 
anchored off Vung Tau, the ship was "called upon to provide 
gunfire support" that "resulted in immediate response in 
which [the ship] successfully placed 75 rounds of three-inch 
ammunition in a suspected Viet Cong position in the Rung Sat 
Special Zone".  The incident was described as further 
demonstration of the ship's versatility.  The article also 
contains the ship's history that includes an August 1966 
incident when the ship took part in its first Harassment and 
Interdiction fire support mission while at anchor in Vung 
Tau.  Assuming the veracity of this article that describes 
the activities of the USS TUTUILA before and during the time 
of the veteran's military service, it would appear that the 
veteran was, at the very least, exposed to some threatening 
situations in service.  

In a September 2003 signed statement, A.D.M., a Machinist 
mate Chief aboard the USS TUTUILA, and the veteran's 
supervisor in service, said that the veteran was sent to do 
many jobs aboard ship and in country.  The veteran was also a 
member of the work party involved in preparing the Prisoner 
of War camp in An Thoi.  It was noted that the veteran was 
frequently given liberty and allowed to spend time on Vietnam 
soil in and around Vung Tau. 

According to an October 2003 signed statement from N.C., 
R.N., a war trauma specialist, the veteran reported serving 
on the USS TUTUILA (Naval Support Activity) off the coast of 
Saigon and Vung Tau and regularly traveled to shore.  He was 
exposed to attack by enemy sappers who swam to ships, enemy-
devised booby-trapped bodies that were sent afloat, and 
rocket attacks from shore.  He felt vulnerable to enemy 
attacks because of sappers.  While ashore, the veteran 
witnessed soldiers soliciting young Vietnamese girls whose 
services were offered by their younger brothers.  He lost 
faith in American military personnel and their disregard for 
values. 

According to a January 2004 VA medical record, N.C. referred 
the veteran for examination for possible medication to 
treatment.  The veteran was examined by a physician who noted 
that N.C. was a counselor who specialized in PTSD.  The 
veteran gave a history of serving in the Navy aboard ship in 
a place where other ships were repaired, including old river 
crafts and large ships from other countries.  The ship was 
set up 100 yards off shore and did as much work on land as on 
the ship.  He was sent to Saigon and was mostly settled in 
"Vongtown" (apparently a reference to Vung Tau, noted 
above) that was classified as "R and R", meaning a rest and 
relaxation area where soldiers would go for a day or so to 
relax.  He said that during the day there were mostly United 
States and Australian personnel there but, after sundown, 
United States personnel had to be off the street and, after 
dark, the town became pure Viet Cong -Vietnamese people with 
an imaginary line down the place belonging to the enemy.  

According to this VA record, the veteran said his main trauma 
was that he was raised in a family with high moral values.  
In Vung Tau, he said there were no youngsters, but there were 
children between eight to twelve years old that waited for 
soldiers to come from the ships.  The children escorted the 
soldiers anywhere, like bodyguards, and would do anything.  
The veteran became friends with a little boy name Twan whom 
the veteran never harmed.  The veteran's trauma came when he 
faced the fact that many soldiers used the girls to have sex 
and this made the veteran very distraught by seeing how the 
system was abused by many fellow American soldiers.  The 
veteran even had a fist fight with another soldier.  He said 
a boy pimped his sister to be with an American soldier, and 
the girl was not more than 12 years old.  The veteran was 
unable to stop thinking about this and started to obsess 
about why only younger children were doing this.  He dreamed 
about the faces of the young boy and was unable to forget 
Twan's face.  

The veteran also reported that another traumatic situation 
for him was that guns were not allowed in the R and R town 
that led to his feeling very vulnerable.  The only defense 
was hand-to-hand combat.  He said that during the night the 
enemy would place a dead body full of grenades on a float and 
try to hit an American ship and cause it to explode.  On 
several occasions, the veteran said he saw decomposed bodies 
and described ongoing pressure and fear of being hit by one 
of those traps set up at night by the enemy.  American divers 
were sent to get rid of the floaters with dead bodies and 
grenades.  The veteran saw bodies touched by divers that were 
rotten and decomposed and would dismember.  Since that time, 
he was unable to see a body after death and would not go to a 
funeral home.  The veteran complained of a history of 
depression, irritability, and a short-fuse.    

On examination, the veteran was emotional and cried.  He was 
sad, his thoughts were coherent, his speech was normal, and 
there was no evidence of delusions or hallucinations.  The 
veteran had intrusive memories.  He was oriented.  The Axis I 
diagnoses were chronic PTSD and major depressive disorder in 
partial remission.  The VA physician opined that the veteran 
had PTSD whose trauma was more related to a moral crisis in 
which his moral values were challenged in many ways while 
serving in the R and R town where he saw-over abuse of 
American soldiers with children, inappropriate sexual 
behavior, rape, etc.  The veteran appeared to have trauma 
secondary to this situation and also secondary to impending 
danger secondary to both Americans and Vietnamese being in 
the same place that was officially a no war/free of combat 
area, but still was threatening to American soldiers by 
trying to get ships to explode with grenades.  The VA 
physician said it seemed the veteran was very vulnerable and 
the combination of both situations was traumatic to him to 
the point that he continued to have very frequent nightmares 
and was unable to get rid of the faces of many children in 
his dreams.

Giving the veteran the benefit of the doubt and reading the 
evidence in the light most favorable to him, the evidence of 
record appears to corroborate the veteran's contentions that 
he was exposed to threatening situations in service while 
serving aboard the USS TUTUILA that anchored near Vung Tau.  
A VA physician in 2004 diagnosed the veteran with PTSD, based 
upon his moral crisis in which his values were threatened 
while he served near Vung Tau and on his sense of impending 
danger from being in Vong Tau and the ongoing threat of his 
ship being attacked.  

Based on the above medical opinion that is supported by the 
evidence of record the Board finds that the evidence is 
equally balanced as to whether the veteran has PTSD as a 
result of service.  Accordingly, in resolving doubt in the 
veteran's behalf, the Board concludes that service connection 
for PTSD is in order.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.


ORDER

Service connection for post-traumatic stress disorder is 
granted.


REMAND

In April 2001, the veteran's service representative submitted 
one page of a medical report from "Social Security" that 
addresses the veteran's coronary artery disability.

The January 2004 VA medical record described above indicates 
that the veteran was unemployed, disabled, and received 
"Social Security Disability".  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that, where VA has 
notice that the veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra.  Accordingly, the RO needs to clarify whether the 
veteran receives SSA disability benefits and, if so, the 
veteran's records should be obtained in connection with his 
service connection and increased rating claims.

As well, in March 2003, the RO granted service connection and 
an initial noncompensable disability for a left foot burn 
scar, that is evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7805.  The RO reached that determination, in large 
measure, based upon findings of a February 2003 VA 
examination report that noted the only symptom related to the 
veteran's feet, in general, was a cold feeling and sweating 
in the burn area.  Mild loss of pigment in the medial aspect 
of the left foot was noted below the ankle, with no visible 
scaring.  

According to the Rating Schedule in effect prior to August 
30, 2002, DC 7805 for other scars indicated that other scars 
were to be evaluated based on the limitation of function of 
the part affected.  38 C.F.R. § 4.118, DC 7805, effective 
prior to August 30, 2002.  Under the current rating criteria, 
effective August 30, 2002, other scars are to be rated based 
on limitation of function of the part affected under DC 7805.  
38 C.F.R. § 4.118, DC 7805 (2005).

The Board is of the opinon that further VA examination is 
warranted to better assess the current severity of the 
veteran's service-connected left foot scar.

Accordingly, the case is REMANDED for the following action:

1.	Regarding the appellant's claims for 
service connection for eczema and an 
initial compensable evaluation for a 
left foot burn scar, the RO should 
provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that informs him that an effective date 
for the award of benefits will be 
assigned if service connection for 
eczema or an initial compensable 
evaluation for a left foot burn scar is 
awarded is awarded, and also includes 
an explanation as to the type of 
evidence that is needed to establish an 
effective date, consistent with Dingess 
and Hartman, 19 Vet. App. 473 (2006).

2.	The RO should obtain from the Social 
Security Administration a copy of the 
administrative decision and all records 
pertinent to the appellant's claim for 
SSA disability benefits and a copy of 
any subsequent disability 
determinations and the medical records 
relied upon in reaching those 
decisions.

3.	The veteran should be scheduled for a 
VA dermatology examination to determine 
the current severity of his service-
connected burn scar of the left foot.  
All indicated tests and studies should 
be conducted and all clinical findings 
reported in detail.  

a.	The examiner should specifically 
comment on any residual scarring 
of the left foot found to be 
present, to include (1) the size 
of the affected area; (2) whether 
there are any scars and, if so, 
whether they are tender, painful, 
or productive of limitation of 
function; (3) whether there is 
tissue or skin loss; (4) whether 
there were changes in the 
pigmentation of the veteran's 
skin; and (5) whether the disorder 
causes exfoliation, exudation, or 
itching.  Color photographs should 
be included with the examination 
report if deemed necessary or 
helpful.

b.	A complete rationale should be 
provided for all opinions 
provided.  The veteran's claims 
file should be made available to 
the examiner prior to the 
examination and the examination 
report should indicate if the 
medical records were reviewed.

4.	Thereafter, the RO should readjudicate 
the veteran's claims for entitlement to 
service connection for eczema and an 
initial compensable evaluation for a 
left foot burn scar.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
June 2004 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


